DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-23 are pending.  
Claim Rejections - 35 USC § 112(a)/first paragraph

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Upon review of the disclosure in its entirety, one having ordinary skill in the art would not be enabled to make the claimed invention without undue experimentation.  Claim 23 recites a property that is not enabled based on the present disclosure because the present application provides no examples achieving this property nor is there sufficient guidance for one having ordinary skill in the art to arrive at the claimed property (without undue experimentation) based on the very general materials described in the present specification for each layer and the broad disclosed amounts of those materials.  Nor is the claimed property something that would be achieved without significant guidance.
Upon applying the Wands factors to claim 23, undue experimentation would be required:
(A) The breadth of the claims; (as explained above, the claims are broad in terms of the types and amounts of ingredients in each layer)
(B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (the property as claimed would not be readily arrived at by one having ordinary skill in the art without significant guidance)
(E) The level of predictability in the art; (to achieve the claimed invention with the limited guidance provided in the specification would require testing various combinations of materials at various amounts in the various layers without any apparent predictability)
(F) The amount of direction provided by the inventor; (G) The existence of working examples; and (there are no working examples)
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. (based on the lack of specific guidance in the specification and the apparent lack of predictability, the quantity of experimentation would be unreasonable).
Claim Rejections - 35 USC § 112(b)/second paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-23 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “further comprising” even though no ingredients have previously been recited.  This is confusing because “further comprising” is used to indicate that an additional/new ingredient is being recited (compared to “comprising”).
Claim 1 recites “slip skin” which is vague because it is unclear if this is a slip layer located on the outside (i.e., “skin”) of the overall film or if “slip skin” is just a property of the layer (without implicitly requiring some limitation on the layer’s location).
Claim 1 recites an “elastomer blend in a” LLDPE which is vague because it is unclear if the elastomer must be a blend of multiple ingredients before being added to the LLDPE or if it is a blend by being incorporated into the LLDPE.  It is also unclear if the percentage amount applies to the amount of the overall blend in the overall cling layer or if it applies to the amount of the elastomer in the LLDPE or if it applies to the ethylene content of the elastomer.
Claim 1 recites “ultra high” molecular weight which is vague because it is unclear which values qualify as “ultra-high” (there being no controlling definition in the present application or accepted definition in the art, only various different interpretations in the art).
Claim 2 recites “further comprising” without specifying which layer comprises that ingredient such that it is unclear if this is merely required to be in the overall film or if it is required to be in the layer that already recites an elastomer blend.
Claim 3 recites “said elastomer blend” but there are two elastomer blends recited in claim 3 (via claim 2 and 1) such that it is unclear which blend is being referred to.
Claims 4-7 recite coefficient of friction without specifying which type of friction is being measured (static, dynamic), what surface it is being pressed against, and what conditions (temperature, humidity, downward pressure) are being applied to measure the property, such that it is unclear how to measure the property.
Claims 9-11 recite a dosed loaded masterbatch percentage which is vague because it is unclear what the percentage corresponds to (the amount of the masterbatch in the layer or the amount of the dopant in the masterbatch) and it is unclear what the dopant and masterbatch is in these claims.  The recitation of “further comprises” also makes it unclear if this masterbatch may be comprised of the materials already recited (and merely specifies how they are added) or if it is required to be comprised of entirely new materials.
Claim 13 recite a polyolefin “further comprising” various more specific resins which is vague because it is unclear if this is requiring a first polyolefin resin ingredient and then an additional separate resin that is one of the more specific resins or if the claims is instead reciting that the layer includes the polyolefin resin which may be one of the more specific resins.
Claim 15 recites a “lesser” amount which is vague because there is no comparative basis for this amount.
Claim 16 recites “m-polypropylene” which is vague because it is unclear what the m stands for.
Claim 17 recites “communication” which is vague because it is unclear if this requires direct contact or merely that the two items are part of the same overall article (connected indirectly).
Claim 20 recites that the thickness “ranges from” between two values which is vague because it is unclear if this requires that the thickness has a set value that falls within the two endpoints or if the thickness has a non-uniformity such that the thickness maximum/minimum touches (“ranges”) the two endpoints.
Claim 22 recites “film thickness” while the other claims directed to thickness refer to “total film thickness” such that it is unclear if claim 22 is implicitly reciting something other than “total” thickness by omitting this word.
Claim 23 recites a stretch property without sufficient testing methodology and without sufficient explanation such that it is unclear what qualifies as “maintains stretch functionality,” it is unclear what the stretch range corresponds to and it is unclear how to measure the property (in terms of temperature, humidity, stretching force/speed, etc.).
The rest of the rejected claims not specifically addressed above are rejected because they depend from one of the claims specifically addressed above and therefore include the same indefiniteness issue(s) via their dependency.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 8 does not appear to further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
If this application currently names joint inventors: in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 1-11, 13-15, 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eichbauer et al. (U.S. 2009/0269566) in view of Dohrer (U.S. 5,093,188) in view of Kerstetter et al. (U.S. 2015/0056457).
Regarding claims 1-11, 13-15, 17-22, Eichbauer teaches a stretch film comprising a cling layer, a core layer, and a non-cling layer (see abstract) with the cling layer comprising an ethylene propylene elastomer blended with LLDPE which may be metallocene catalyzed, with the amount of elastomer and LLDPE overlapping the claimed range in terms of the overall elastomer content in the cling layer and also in terms of the amount of elastomer relative to the LLDPE that it is mixed with ([0017], [0033]-[0034]), as in claims 1 and 3.  The ethylene propylene elastomer is a “blend” of ethylene and propylene repeating units, corresponding to the ethylene units described in claim 1 and the further propylene units described in claim 3.  The cling layer also includes a cling additive at an amount that is considered “lesser” as in claim 15 ([0013]).  Eichbauer discloses that the non-cling layer should have release properties (a type of slip property) and the description as “non-cling” implicitly makes it a “slip” layer relative to the cling layer (i.e., slip in the sense that it is non-cling) ([0048]).  Thus, this layer is implicitly a slip layer even if it is not explicitly disclosed as being a “slip” layer.  Additionally and alternatively, Dohrer confirms that in a stretch cling film, the “non-cling” layer should be a “slip” layer (see abstract, col. 4, lines 1-10) such that it would have been obvious to consider the non-cling layer from Eichbauer a “slip” layer as claimed (explicitly) because this is the description provided in Dohrer for the same functionality as in Eichbauer.  The non-cling/slip layer in Eichbauer is also a skin layer because it is on an exposed side of the overall film. 
Modified Eichbauer does not describe the particular material for this slip layer.  However Kerstetter is also directed to a slip layer composition for multilayer layer laminates (see abstract, [0002]) with the slip layer providing improve coefficient of friction overlapping claims 4-7, and comprising an ultrahigh MW polysiloxane (as in claims 1 and 8) in an amount that overlaps the claimed range of claims 1 and 9-11 in terms of the amount of the polysiloxane in the final film (the order of mixing the ingredients, e.g., as a masterbatch, is an irrelevant product by process limitation, see below) and an additional polysiloxane may be included which also has a MW that is considered “ultra-high” and includes vinyl functional groups which will react with the partially cured vinyl and Si-H groups in the polypropylene based rubber component via addition curing reaction (such that the second polysiloxane reacts with a polypropylene as in claim 11) and with the second polysiloxane also being included at an overlapping amount relative to the present claims ([0064] and [0093], disclosing first siloxane, [0072]-[0076], [0094], disclosing second siloxane, [0012], [0034], [0040]-[0042], disclosing partially cured polypropylene based rubber with groups reactive with the vinyl groups of the second polysiloxane, [0098]-[0099] explaining that the siloxane ingredients may be added before the rubber is fully cured and while it is still reactive).  The polypropylene based rubber (i.e., an elastomer) discussed above also satisfies claim 2 (it is a “blend” in that it is blended in the overall slip layer).  The slip layer also includes a propylene ethylene random copolymer (polyolefin) as in claims 13 and 14 ([0047]).  The amount of polysiloxane corresponds to it being a “dopant” loaded into the other ingredients (e.g., the rubber and thermoplastic resin) which correspond to the overall “masterbatch”.
Thus, it would have been obvious to have used the slip composition of Kerstetter as the anticling/slip layer called for in modified Eichbauer because it is disclosed as providing the desired functionality (slip properties) and also is disclosed as having improved coefficient of friction properties.  
In modified Eichbauer the total film thickness is disclosed as being about 5.08-25.4 microns (0.2-1 mil, [0065]) which overlaps the range of claims 19-22 and the percentage of slip layer thickness to internal (core) thickness overlaps the range of claim 18 ([0040]).  The film is disclosed as being wound around pallets in an overlapping manner such that the overlapping portion would have two slip skin layers in the cross-section (i.e., slip/core/cling/slip/core/cling) with each slip layer “communicating” with the inner core layers (indirect contact) ([0047]) as in claim 17.  In addition to this overlapping wrapping aspect, the wrapped film of one article is disclosed as contacting the wrapped film of another neighboring article ([0047]) which would also result in multiple slip layers (cling/core/slip/slip/core/cling) with each slip layer “communicating” with the inner core layers.
In addition to the overlapping thickness range obviousness discussed above, Eichbauer also discloses that thickness is adjusted based on the desired stretch ratio and minimizing neck-in ([0061]-[0066]) such that the thickness is also an art-recognized result effective variable that would have been obvious to optimize to within the claimed range as part of optimizing the desired stretch ratio and minimizing neck-in.
Although metallocene catalyst is disclosed above, this is an immaterial product by process limitation since the type of catalyst does not affect the final product.  Similarly, recitation of a “blend” or doped/loaded masterbatch of particular ingredients in a layer composition that is an overall blend of all the ingredients is not given patentable weight to the extent it implies a particular order of mixing the ingredients to form the layer because this also does not affect the final product (i.e., it does not matter if ingredients A and B are pre-mixed/blended/loaded in a masterbatch prior to being mixed into ingredients C and D because the final layer is a mixture of A, B, C, and D regardless of the order in which the ingredients are combined).
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See MPEP 2113.
Claim(s) 12 are rejected under 35 U.S.C. 103 as being unpatentable over Eichbauer et al. (U.S. 2009/0269566) in view of Dohrer (U.S. 5,093,188) in view of Kerstetter et al. (U.S. 2015/0056457), as applied to claim 1 above, and further in view of Kong (U.S. 6,602,609).
Regarding claim 12, modified Eichbauer discloses all of the above subject matter but does not disclose a urethane ingredient.  However, Kong is also directed to slip coatings and teaches that a non-migratory urethane siloxane ingredient may be included as a slip agent (in order to improve slip properties) (see abstract, col. 5, lines 5-45).  Thus, it would have been obvious to have included such a urethane compound in the slip layer of modified Eichbauer as taught by Kong in order to improve slip properties.
Claim(s) 16 are rejected under 35 U.S.C. 103 as being unpatentable over Eichbauer et al. (U.S. 2009/0269566) in view of Dohrer (U.S. 5,093,188) in view of Kerstetter et al. (U.S. 2015/0056457), as applied to claim 1 above, and further in view of Lee et al. (U.S. 2018/0222149).
Regarding claim 16, modified Eichbauer discloses all of the above subject matter but does not disclose that the polypropylene elastomer included in the cling layer (see above regarding the ethylene-propylene elastomer blended with LLDPE in Eichbauer) is metallocene catalyzed (i.e., an “m” resin).  However, this is an immaterial product by process limitation since the type of catalyst does not affect the final product. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See MPEP 2113.
Additionally and alternatively, Lee is also directed to cling compositions that include ethylene/propylene elastomers and teaches that such elastomers may be produced via metallocene catalyzed reactions as claimed (see abstract, [0019]).  Thus, it would have been obvious to have used metallocene catalysts to make the ethylene propylene elastomer in modified Eichbauer as taught by Lee because it is a known method of achieving the functionality (ethylene/propylene elastomeric properties) desired in Eichbauer.
Conclusion
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787